Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2018/071105.
The amendment filed on September 13, 2021 has been entered.
Claims 1, 3-11, 13 and 15 are pending.

Election/Restrictions
Applicant elected with traverse of Group I and a species election of (1) SEQ ID NO:2 as the parent endoglucanase and (2) E108 and Y579W as the amino acid modifications made in said parent endoglucanase in the reply filed on April 30, 2021.  
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 30, 2021.
 
Response to Arguments
 	Applicant’s amendment and arguments filed on September 13, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.     
Claim Objection
	In view of the addition of a terminal period in claims 9-10, the objection of claims 9-10 has been withdrawn.  

Claim Rejections - 35 USC § 101
 
Claim 1 has been amended to recite the limitation that the variant endoglucanase has at least 90% sequence identity to SEQ ID NO:2 and has an improved storage stability compared to SEQ ID NO:2.  Therefore, the claims no longer read on a naturally Paenibacillus sp. endoglucanase and the rejection of claims 1-8 and 10 under 35 U.S.C. 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment of claims 9-10, which have been amended to clarify the set of substitutions, the rejections of claims 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Applicant’s arguments regarding the limitation “activity”, see pages 9-10, filed September 13, 2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn. 

In view of the cancellation of claim 12, the rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.


Claim Rejections - 35 USC § 102
 
Claim 1 has been amended to recite the limitation that the variant endoglucanase has at least 90% sequence identity to SEQ ID NO:2.  Segura does not teach or suggest a variant endoglucanase having at least 90% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claim(s) 1-8 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Segura (US 2015/0132824 – form PTO-892, US 9,458,441 – form PTO-892 or WO 2013/167581 – form PTO-1449. US 2015/0132824 is the national stage under 371 of application of WO 2013/167581 and the PG-PUB of US 9,458,441. US 2015/0132824 is used for specific passages of Segura) has been withdrawn.  

Claim 1 has been amended to recite the limitation that the variant endoglucanase has at least 90% sequence identity to SEQ ID NO:2.  Segura does not teach or suggest a variant endoglucanase having at least 90% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claim(s) 1-8 and 10-13 under 35 U.S.C. 102(a)(2) as being anticipated by Segura (US 9,458,441 – form PTO-892 or US 9,988,616 - form PTO-892. 

Applicant’s arguments, see page 12, filed September 13, 2021, with respect to claims 1-8 and 10-13 have been fully considered and are persuasive. Applicant state that the subject matter of Mussmann and the claimed invention of the present Application, not later than the effective filing date, were both owned by or subject to an obligation of assignment to Henkel AG & Co. KGaA. Thus, the pending claims and Mussmann are both commonly owned, such that Mussmann is disqualified from being prior art under 35 USC 102(b)(2)(c).  Therefore, the rejection of claims 1-8 under 35 U.S.C. 102(a)(2) as being anticipated by Mussmann (US 10,988,747 – form PTO-892) has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 10,988,747 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 3-11 and 13 of the instant application and claims 1-17 of the reference patent are both directed to a detergent composition comprising endoglucanase variants having at least 90% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  Claim 1 and claim 3 vi’) of the reference patent recites a detergent composition comprising an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2, anticipating claim 1 vi) of the instant application.  Claim 7 of the reference patent recites a detergent composition comprising an endoglucanase variant comprising E408D+Y579W substitutions, anticipating claims 3-10 of the instant application.    Claims 8-10 and 12 of the reference patent recite a detergent composition comprising an endoglucanase variant having activity on xanthan gum, improved stability, and HIF of >1, anticipating claims 1, 11 and 13 of the instant application.  Alternatively, endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 are specific embodiments of the endoglucanase variants of the claims of the reference patent, see Example 4 of the reference patent.  Therefore, claims 1, 11 and 13 of the instant application cannot be considered patentably distinct over claim 7 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 7 of the reference patent by selecting a specifically disclosed embodiment that supports those claimed, i.e. endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0.  One of ordinary skill in the art would have been .
Therefore, the conflicting claims are not patentably distinct from each other.    
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been identified.

Claims 1, 3, 5, 7, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of copending Application No. 16/970,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 3, 5, 7, 11, and 13 of the instant application and claims 1-8 and 10 of the reference application are both directed to a detergent composition comprising of endoglucanase variants having at least 90% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  Claim 1 (A) and claim 2 xv) of the reference application recites a detergent composition comprising an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2, anticipating claim 1 vi).  Claim 4 of the reference application recites a detergent composition comprising an endoglucanase variant comprising of substitutions at positions 408+579, anticipating claims 3, 5, and 7 of the instant application.    
Endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 are specific embodiments of the endoglucanase variants of the claims of the 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been identified.


s 1, 3-11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/636,550 (reference application) in view of Segura (US 2015/0132824 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 3-11, and 13 of the instant application and claims 1-14 of the reference application are both directed to endoglucanase variants having at least 90% sequence identity to SEQ ID NO:2. The endoglucanase of SEQ ID NO:2 of the instant application and the endoglucanase of SEQ ID NO:2 of the reference application are identical.  Claim 14 of the reference application recites a composition comprising an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2, anticipating claim 1 of the instant application.  The recitation of “detergent composition” does not comprise of any particular detergent components other than the endoglucanase variant.  Therefore, the composition of claim 14 of the reference application reads on a detergent composition.  
Claims 1-2 of the reference application recites an endoglucanase variant comprising of substitutions at positions 362-546 of SEQ ID NO:2 and has common subject matter with claim 1 of the instant application.  Claims 3-10 of the reference application recites an endoglucanase variant comprising E408D+Y579W substitutions and has common subject matter with claims 3-10 of the instant application.  Claims 11-13 of the reference application recites endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 and has common subject matter with of claims 11 and 13 of the instant application.  Claims 1, 3-11, and 13 of the instant 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been identified.

Claims 1, 3-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over 25-45 of copending Application No. 16/327,376 (reference application, which has issued as US Patent No. 11,072,765) in view of 
Claims 40 and 42-44 of the reference application recites an endoglucanase variant comprising E408D or E408D+Y579W substitutions and has common subject matter as claims 1, 3-11, and 13 of the instant application.  Claim 45 of the reference application recites a composition comprising of endoglucanase variants and a surfactant, which reads on a detergent composition.  Further, detergent compositions comprising of endoglucanases were well known in the art.  For example, Segura discloses a detergent compositions comprising of endoglucanases ([0099]). Further, endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0 are specific embodiments of the endoglucanase variants of the claims of the reference application, see Example 3 of the reference application.  Therefore, it would have been obvious to those of ordinary skill in the art to modify claims 40 and 42-44 of the reference application to a detergent composition comprising the recited endoglucanase variants and selecting a specifically disclosed embodiment that supports those claimed, i.e. endoglucanase variants having activity on xanthan gum, improved stability, and HIF of >1.0.  One having ordinary skill in the art would have been motivated to do so because endoglucanases are routinely comprised in a detergent 
Therefore, the conflicting claims are not patentably distinct from each other.    
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been identified.


Conclusion

	Claims 1, 3-11, 13 and 15 are pending.

	Claim 15 is withdrawn.

	Claims 1, 3-11 and 13 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652